Title: To Alexander Hamilton from Edmund Randolph, 1 July 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Department of State, July 1st., 1794.
Sir,

In answer to the letter which you did me honor of writing to me on the 27th ultimo, but which was not received until yesterday; I take the liberty of recommending that Col. Humphreys our Minister at Lisbon shall be charged with the disposition of the 800,000 Dollars, destined for Algerine objects. It is true that the French republic has interested itself, and probably with benefit to the United States in forwarding our peace with Algiers, and that Mr. G. Morris has appointed an Agent to go thither; but as he will return, and Col. Humphreys has been long conversant with the business and can carry on a sufficiently prompt intercourse with Algiers, I think he ought to be chosen for this purpose, rather than our new Minister in France. At the same time, the latter will be apprized of what is done, to enable him to make the proper explanations to the Committee of Public Safety on some one of the Twelve Commissions of Administration.
Mr. Adams may not be early enough for the opening of the loan of 800,000 Dollars; and I therefore concur with you in the measure of preparing powers to our Bankers in Amsterdam. But I take the liberty of suggesting that Mr. Adams may, if upon his arrival in Amsterdam he should think it necessary either take the management into his hands, or modify the thing as he pleases. However, it is so improbable that he would do so; that I should not be tenacious of the suggestion if you saw the smallest inconvenience in it.
You are the best judge, whether this authority to the Bankers can be given without a previous consultation with the President. But if an opportunity immediately presents itself, and the loan should be in danger of being hazarded in its success, or checked in its expedition by not transmitting the powers immediately, I join with you in dispatching them instantaneously, and relying on the President’s approbation.
I have the honor, Sir, to be   With respect & esteem, Yo. mo. ob. ser.

Edm: Randolph.

